     Case 3:17-cv-00558-SRU Document 543 Filed 09/14/20 Page 1 of 8




                    UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

                                         :   No. 3:17-cv-00558 (SRU)
     IN RE TEVA SECURITIES LITIGATION
                                         :
                                         :   No. 3:17-cv-00558 (SRU)
     THIS DOCUMENT RELATES TO:
                                         :




PLAINTIFFS’ SUBMISSION FOR SEPTEMBER 16, 2020 DISCOVERY CONFERENCE


                          FILED UNDER SEAL




                                             ORAL ARGUMENT REQUESTED
          Case 3:17-cv-00558-SRU Document 543 Filed 09/14/20 Page 2 of 8

                                                                            FILED UNDER SEAL


I.       INTRODUCTION

         Pursuant to the Court’s August 24 order (ECF 533), Plaintiffs make this submission to

report on the status of the parties’ discovery and current disputes. While the parties have made

progress in a number of respects, as summarized below, the parties are at an impasse on one issue

that requires the Court’s resolution: the production of text messages.1

     •   First, Ms. Cavanaugh and Defendants now deny possessing any of Ms. Cavanaugh’s text

         messages pre-dating March 5, 2016, yet have refused to explain how these highly relevant

         documents were lost.       And while Defendants admittedly have over 10,000 of

         Ms. Cavanaugh’s post-March 5, 2016 text messages, they have only produced a handful in

         an unacceptable format. To put this issue to rest, Defendants should be ordered to:

         (i) produce all of Ms. Cavanaugh’s text message communications with colleagues and

         competitors in a native format with all available metadata; (ii) turn over complete forensic

         images of Ms. Cavanaugh’s physical devices and backup storage media for analysis and

         recovery of files; and (iii) provide an affidavit explaining what happened to

         Ms. Cavanaugh’s missing text messages.

     •   Second, Defendants should be ordered to produce relevant phone data and text messages

         for custodians whose text messages Defendants possess, but only recently revealed.

         Plaintiffs respectfully submit that the Court should enter the attached Proposed Order to

ensure that relevant discovery is timely produced. Defendants should not be permitted to further

delay fact discovery by withholding the production of highly relevant text messages.




1
  The term “text messages” is used herein to refer to relevant iMessages, MMS, SMS, WeChat, WhatsApp,
Facebook Messenger, LinkedIn messages, or any other text, chat, or instant messaging that could be
recoverable from a mobile device.


                                                  1
            Case 3:17-cv-00558-SRU Document 543 Filed 09/14/20 Page 3 of 8

                                                                                 FILED UNDER SEAL


II.        DISCOVERY STATUS UPDATE

           Since our last discovery conference, the parties have made significant progress and reached

resolution on issues related to data production, document production, and Defendants’ privilege

logs. Plaintiffs have also engaged heavily with Defendants to obtain discovery on the most

expeditious schedule possible and, having heard Defendants’ concerns and limitations, agreed to

a schedule for Defendants to complete each of these items. The key deadlines are as follows:

       •   Tier 1 and Tier 2 Custodians: While the original agreed-upon milestones provided for
           completion of both document productions and privilege logs by August 10, 2020 (ECF 375
           ¶¶3-5), these productions and privilege logs for these custodians will not be completed until
           October 29, 2020 (including certain interim deadlines) (see ECF 521 at 5).

       •   Data: Defendants must complete the production of all agreed-upon data by no later than
           October 16, 2020, with preceding interim deadlines for certain types of data.2

       •   Remaining Document Production: Defendants must complete all document production by
           no later than November 17, 2020, with preceding interim deadlines for certain custodians
           and categories of materials.

       •   Privilege Logs: Defendants must submit a final privilege log by no later than December 10,
           2020, with preceding interim deadlines for privilege logs with respect to certain custodians
           and categories of materials.

III.       DEFENDANTS MUST PROVIDE INFORMATION ABOUT
           MISSING PHONE DATA AND PRODUCE ALL RELEVANT
           TEXT MESSAGES THAT ARE RECOVERABLE

           A.     Defendants and Former Teva Executive Cavanaugh Must
                  Provide Information About Cavanaugh’s Phone Data,
                  Which Has Apparently Been Lost or Destroyed

           On August 11, the Court ordered that “if Cavanaugh or the Defendants have relevant text

messages within their possession, custody, or control, those text messages must be produced” and

that the parties “meet and confer regarding this topic.” (ECF 521 at 4.) Since then, Plaintiffs have

met and conferred with Defendants and Ms. Cavanaugh several times; but to date, although they


2
  With respect to data production, the parties submitted the operative deadlines to the Court in the form of
a joint stipulation (ECF 536), which the Court approved on September 2, 2020 (ECF 537).


                                                     2
         Case 3:17-cv-00558-SRU Document 543 Filed 09/14/20 Page 4 of 8

                                                                              FILED UNDER SEAL


have recovered more than 10,000 of Ms. Cavanaugh’s text messages, Defendants and

Ms. Cavanaugh have produced a mere seven text messages, seven address book contacts, and one

calendar entry to date.3 They have produced none of the relevant text messages or other phone

data identified by the State AGs or Plaintiffs.

        More troubling is that Teva and Ms. Cavanaugh recently revealed that they do not have

any of her text messages for the period before March 5, 2016. When asked what happened to the

pre-March 2016 text messages (such as the May 2014 texts detailed below), Defendants stated that

they are under no obligation to give Plaintiffs this information. To the contrary, they must disclose

what happened to this highly relevant information, including whether it was deleted or destroyed,

when that happened, and what they have done to recover the data. See, e.g., Boudreau v. Smith,

No. 3:17-CV-589 (SRU), 2020 WL 532321, at *6 (D. Conn. Feb. 3, 2020) (where Defendants lost

relevant text messages, ordering that “Defendants shall either provide [plaintiff] with electronic

back-ups of [defendant]’s text messages . . . or file an affidavit explaining their efforts—and

failure—to obtain those text messages”); Ronnie Van Zant, Inc. v. Pyle, 270 F. Supp. 3d 656, 670-

71 (S.D.N.Y. 2017) (noting that “courts may allow spoliation discovery specifically on the issue

of intent,” and ordering adverse inference against defendants for the failure to preserve text

messages by a non-party).4

        To be clear, there is no question that relevant text messages were sent and received before

March 5, 2016. For instance, the State AGs allege that, between January 2011 and August 2017,

Ms. Cavanaugh “exchanged at least 568 phone calls and text messages with her contacts at . . .



3
  Defendants will make a second and final production of Ms. Cavanaugh’s text messages on September 15,
2020, but Plaintiffs have been told to not expect many more documents.
4
  Moreover, Defendants have never explained why they waited until June 25, 2020 to disclose that they had
a full image of Ms. Cavanaugh’s device, or why they waited until just last week to reveal that they also
have text messages (and perhaps full images as well) from other custodians like Nisha Patel.


                                                   3
           Case 3:17-cv-00558-SRU Document 543 Filed 09/14/20 Page 5 of 8

                                                                             FILED UNDER SEAL


Actavis, Amneal, Zydus, Sandoz, Glenmark, and Greenstone,” and detail specific instances where

Ms. Cavanaugh exchanged text messages with competitors to implement parallel price increases

and secure market allocation agreements. (State AG Compl. ¶¶419, 477-78, 590, 1065.) The

phone records that Defendants produced on the eve of the last Court conference confirm the

existence of these text messages, and show thousands of communications by phone or text.

          Similarly, Teva’s phone records confirm the existence of text messages exchanged with

Taro and Zydus to allocate share for Zydus’s entry into the Etodolac ER market in May 2014 and

maintain the parallel price increases Teva and Taro had implemented in August 2013. (State AG

Compl. ¶¶477-78.)




                                                                             However, none of these

messages have been produced.

          In addition, the few texts and other phone data Defendants have produced are scrambled

and key portions missing. For example, address book data is truncated with missing fields; text

messages fail to list the recipient(s) of the texts, where or from whom they were collected, whether

the texts were delivered, read, or deleted, and Defendants have destroyed the integrity of text

message threads in violation of Rule 34 by excerpting them individually without context.5

Critically, Teva used a common tool called “Cellebrite,” which automatically generates a full




5
    See, e.g., Exhibit 1 (text message); Exhibit 2 (address book contact).




                                                     4
            Case 3:17-cv-00558-SRU Document 543 Filed 09/14/20 Page 6 of 8

                                                                                    FILED UNDER SEAL


report of all data extracted from each device.6 However, in further breach of Rule 34, Defendants

only produced portions of the data in unusable PDFs. And, as courts have held, even a full

Cellebrite extraction falls short of a true forensic analysis.7

          Accordingly, the Court should order Defendants and Ms. Cavanaugh to do the following

by September 23: (i) produce all of Ms. Cavanaugh’s text message communications with

colleagues and competitors in a native format with all available metadata; (ii) turn over complete

forensic images of Ms. Cavanaugh’s physical devices and backup storage media for analysis and

recovery of files; and (iii) provide an affidavit explaining what happened to Ms. Cavanaugh’s

missing text messages.

          B.      Defendants Must Produce the Relevant Text Messages
                  Recoverable from Their Additional, Newly-Revealed Collections

          To Plaintiffs’ surprise, Defendants recently confirmed that they actually possess forensic

collections of text messages from other Teva custodians, which should include other missing text

messages between Teva and its competitors identified in the State AG complaint. Despite what

they told Plaintiffs earlier in the litigation, it is now clear that Defendants have text messages from

devices for David Rekenthaler, Nisha Patel, Christine Baeder, Theresa Coward, and

Kevin Galownia, and perhaps others too.

          But Defendants are only willing to produce the relevant text messages from the devices

belonging to Rekenthaler and Patel on condition that Plaintiffs forever abandon discovery from


6
    Defendants’ use of the Cellebrite tool is obvious by

                                                                                . (See, e.g., Exhibit 3.)
7
  See, e.g., U.S. v. Martinez, No. 13CR3560-WQH, 2014 WL 3671271, at *4 n.5 (S.D. Cal. July 22, 2014)
(“[t]he Cellebrite process is limited technology and does not entail [a] comprehensive forensic evaluation”);
U.S. v. Sullivan, No. CR 17-00104 JMS-KJM, 2020 WL 5351030, at *3 (D. Haw. Sept. 4, 2020) (recounting
explanation from IRS-CIS Special Agent “that a Cellebrite extraction is not an exact image or replica of all
the contents on a phone, and ‘it is possible that [the extraction does] not contain everything ... that is on the
physical phone’”).


                                                       5
         Case 3:17-cv-00558-SRU Document 543 Filed 09/14/20 Page 7 of 8

                                                                             FILED UNDER SEAL


other devices, including those belonging to Coward (Senior Director, Sales), Baeder (Senior

Director, Commercial Operations), Galownia (Senior Director, Marketing Operations), and others.

They are also unwilling to share basic information, such as whose devices, if any, contain the

highly relevant text messages identified by the State AGs or the volume of phone data for each

custodian’s collection. Plaintiffs are thus left in the dark.

       The Court should not countenance such tactics. Teva’s phone communications, and in

particular text messages, are indispensable evidence of Teva’s Price Hike Strategy and fully

discoverable under the Federal Rules. This Court should order Defendants to produce all relevant

phone data and text messages with Teva personnel or Teva’s competitors (including without

limitation text messages with Teva’s competitors referenced in the State AGs’ complaint).

IV.    CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that the Court enter the Proposed

Order submitted herewith.

Date: September 14, 2020

                                                   Respectfully submitted,

                                                   PLAINTIFFS ONTARIO TEACHERS’
                                                   PENSION PLAN BOARD, and
                                                   ANCHORAGE POLICE & FIRE
                                                   RETIREMENT SYSTEM

                                                   /s/ Joseph A. Fonti
                                                   Joseph A. Fonti (admitted pro hac vice)
                                                   Evan A. Kubota (admitted pro hac vice)
                                                   Benjamin F. Burry (admitted pro hac vice)
                                                   Thayne Stoddard (admitted pro hac vice)
                                                   BLEICHMAR FONTI & AULD LLP
                                                   7 Times Square, 27th Floor
                                                   New York, NY 10036
                                                   Telephone: (212) 789-1340
                                                   Facsimile: (212) 205-3960
                                                   jfonti@bfalaw.com



                                                   6
Case 3:17-cv-00558-SRU Document 543 Filed 09/14/20 Page 8 of 8

                                                     FILED UNDER SEAL


                              ekubota@bfalaw.com
                              bburry@bfalaw.com
                              tstoddard@bfalaw.com

                              Counsel for Lead Plaintiff
                              Ontario Teachers’ Pension Plan Board, and
                              for Named Plaintiff Anchorage Police & Fire
                              Retirement System, and Lead Counsel for the
                              Class

                              Marc J. Kurzman (ct01545)
                              Christopher J. Rooney (ct04027)
                              CARMODY TORRANCE
                              SANDAK & HENNESSEY LLP
                              707 Summer Street, Suite 300
                              Stamford, CT 06901
                              Telephone: (203) 252-2680
                              Facsimile: (203) 325-8608
                              mkurzman@carmodylaw.com
                              crooney@carmodylaw.com

                              Local Counsel for Lead Plaintiff
                              Ontario Teachers’ Pension Plan Board, and
                              for Named Plaintiff Anchorage Police & Fire
                              Retirement System




                              7
